Citation Nr: 0919346	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-24 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office 
in Newington, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
left knee, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a left knee scar, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to July 
1946.  His awards and decorations include the Purple Heart 
Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut.

In September 2007, the Veteran testified at a hearing before 
a Decision Review Officer of the RO.  He was scheduled to 
testify at a videoconference hearing before the Board in 
April 2009 but decided to withdraw his appeal the day of the 
hearing.


FINDING OF FACT

In May 2009, prior to the promulgation of a decision in the 
appeal, the Board received written notification from the 
appellant that he desires to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In a statement dated in April 2009 and received by the Board 
in May 2009, the appellant indicated his desire to withdraw 
this appeal.  Hence, there remains no allegation of error of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal.


ORDER

The appeal is dismissed.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


